Not For Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit

No. 06-1800

                          LOUIS VUITTON MALLETIER,

                             Plaintiff, Appellee,

                                         v.

               TITO MORALES d/b/a PARIS BAG COLLECTION,

                            Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF PUERTO RICO

           [Hon. Jay A. García-Gregory, U.S. District Judge]


                                       Before

                            Howard, Circuit Judge,

              Baldock,* and Stahl, Senior Circuit Judges.



     Reichard & Calaf, P.S.C., Federico Calaf-Legrand, and Vicente
A. Sequeda-Torres on brief, for appellee.
     Julio E. Gil De Lamadrid for appellant.



                               January 10, 2007




*
    Of the Tenth Circuit, sitting by designation.
            Per Curiam.      This appeal derives from an action brought

by appellee Louis Vuitton Malletier against a host of vendors in

Puerto Rico, including appellant Tito Morales (d/b/a Paris Bags),

alleging that the vendors were selling counterfeit Louis Vuitton

merchandise.     In due course, the district court entered judgment

against Morales, enjoined him from violating appellee's trademark

rights, and ordered that he pay $50,000 in damages.                       Morales

appeals.

            Morales's    arguments      merit   only    a   brief   discussion.

First, Morales challenges the sufficiency of the evidence that

appellee introduced to support its claim.              This argument fails to

comprehend that the district court entered a default judgment

against him.     Thus, Morales was deemed to have conceded the truth

of appellee's factual allegations, see In re Home Restaurants,

Inc., 285 F.3d 111, 114 (1st Cir. 2002), which were adequate to

establish liability. Second, Morales contends that appellee failed

to establish actual damages.         But this contention is also beside

the point because the district court awarded appellee statutory

damages.    See 15 U.S.C. § 1117(c).        Lastly, Morales argues that the

district    court    never   acquired    personal      jurisdiction      over   him

because appellee's amended complaint was never properly served upon

him.     This argument ignores the fact that Morales was initially

served    with   a   "John   Doe"   complaint    and    appeared    to    contest

appellee's request for a preliminary injunction on the strength


                                      -2-
thereof.     Morales presents no coherent theory as to how the

improper service of a later filing (which, other than specifically

identifying prior "John Does," was identical to the original

complaint) divested the district court of personal jurisdiction

over him.     And, in any event, Morales fails to question the

district court's alternative conclusion that any challenge to

personal jurisdiction was waived as untimely.    See Fed R. Civ. P.

12(h).

            The judgment of the district court is affirmed. See Loc.

R. 27(c).    Costs are awarded to appellee.1




1
 In light of our conclusions, appellee's motion to file a
supplemental brief is denied.

                                 -3-